Exhibit 10.11
SUPPLEMENTAL SAVINGS PLAN
OF GENERAL MILLS, INC.
The Supplemental Savings Plan of General Mills, Inc. (the “Plan”), a
non-qualified deferred compensation plan for the exclusive benefit of its
employees, is hereby amended and restated as of January 1, 2005. The Plan is
intended to comply with Code section 409A and official guidance issued
thereunder, and to be “a plan which is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated and administered in a manner
consistent with these intentions.
ARTICLE I
INTRODUCTION
     Section 1.1 Name of Plan. The name of the Plan is the “Supplemental Savings
Plan of General Mills, Inc.” It is also referred to as the “Supplemental Savings
Plan” or the “Plan.”
     Section 1.2 Effective Date. The original effective date of the Plan is
July 25, 1983, and the effective date of the amended and restated Plan is
January 1, 2005.
     Section 1.3 Purpose. The purposes of the Supplemental Savings Plan are to:
(i) provide a means by which a Participant may, under certain circumstances, be
credited with benefits which, in the absence of restrictions imposed by Code
sections 401(a)(17), 401(k), 401(m), 402(g), or 415, would be provided as
Company Contributions under a Base Plan; and (ii) provide a means by which
certain individuals, who are otherwise eligible to participate in this Plan, may
be credited with amounts set forth under individual arrangements which the Minor
Amendment Committee has approved for inclusion in this Plan.
ARTICLE II
DEFINITIONS
     Section 2.1 Account shall mean a Participant’s individual account, as
described in Section 3.2 of this Plan.
     Section 2.2 Base Plan shall mean a defined contribution plan sponsored by
the Company, which is qualified under the provisions of Code Section 401,
including the

 



--------------------------------------------------------------------------------



 



General Mills, Inc. 401(k) Savings Plan and such other defined contribution
plans as have been declared by the Minor Amendment Committee or its delegate.
     Section 2.3 Beneficiary shall mean the beneficiary or beneficiaries
designated by the Participant in writing and filed with the Minor Amendment
Committee or its delegate to receive the balance, if any, remaining in the
Participant’s Account upon the Participant’s death. If at the time of death
there is no beneficiary properly designated or surviving, the beneficiary shall
be the Participant’s spouse, or if no spouse is living at that time, the
Participant’s estate. If more than one beneficiary is named and one of said
named beneficiaries predeceases the Participant, the deceased named beneficiary
shall be deemed not to have been named a beneficiary, and no payment shall be
made to said person’s estate or otherwise. Amounts payable upon the
Participant’s death shall be determined in accordance with the written
beneficiary designation, but without regard to the named beneficiary who
predeceased the Participant. If a beneficiary dies after a Participant but
before all the payments due under the Plan have been made to that beneficiary,
the remaining payments otherwise payable to the beneficiary shall be paid to the
beneficiary’s estate. Determination of the beneficiary in each case shall be
made by the Minor Amendment Committee or its delegate.
     Section 2.4 Board shall mean the Board of Directors of General Mills, Inc.
     Section 2.5 Change in Control occurs:

  (a)   upon the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the” 1934 Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20 % or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20 % as a result of
a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Company Voting
Securities; or

 



--------------------------------------------------------------------------------



 



  (b)   if individuals who, as of a given date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or     (c)   upon the
approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject at the time of such approval by shareholders to
the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (i) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors or the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 



--------------------------------------------------------------------------------



 



  (d)   upon approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

     Section 2.6 Code shall mean the Internal Revenue Code of 1986, as amended
from time to time.
     Section 2.7 Company shall mean General Mills, Inc., and any of its
subsidiaries or affiliated business entities authorized to participate in a Base
Plan by the Board, or its delegate.
     Section 2.8 Company Contribution shall mean any contribution or other
addition to be made or allocated by the Company under a Base Plan, other than a
contribution made pursuant to a Participant’s election to make contributions
under Code Sections 401(k) or 401(m).
     Section 2.9 ERISA shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     Section 2.10 Key Employee shall mean an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i),
i.e., a key employee (as defined in Code section 416(i) without regard to
paragraph (5) thereof) of the Company if the Company’s stock is publicly traded
on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.
     Section 2.11 Limitation Year shall mean the calendar year.
     Section 2.12 Minor Amendment Committee shall mean the Minor Amendment
Committee appointed by the Compensation Committee of the Board.
     Section 2.13 Participant shall mean an employee who is eligible to
participate in a formal non-qualified deferred compensation program adopted by
the Company and who participates in this Supplemental Savings Plan pursuant to
Article III.
     Section 2.14 Separation from Service or Separate from Service means a
“separation from service” within the meaning of Code section 409A; provided,
however, for purposes of this determination, a reasonably anticipated permanent
reduction in the level of bona fide services to 21% or less of the average level
of bona fide services provided in the immediately preceding 36 months shall be
deemed to be a Separation from Service.
     Section 2.15 Defined Terms. Capitalized terms which are not defined herein
shall have the meaning ascribed to them in the relevant Base Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION
     Section 3.1 Participation. An employee described in Section 2.13 will
participate in this Plan if:

  (a)   as a result of the application of Code Section 415, no additional
contributions can be made to the employee’s account under a Base Plan for the
remainder of the applicable Limitation Year, or as a result of the application
of Code Section 401(a)(17), or the application of the nondiscrimination testing
limitations imposed by Code Sections 401(k) and 401(m), or the limitations
imposed by Code Section 402(g), he or she cannot make any further Participant
contributions to a Base Plan for the remainder of the Plan Year for the Base
Plan; or     (b)   an individual deferred compensation agreement exists with
respect to the employee, and the Minor Amendment Committee approves the
inclusion of the amounts to be credited under such agreement as “Company
Contributions” under the terms of this Plan. Once credited under this Plan, such
amounts shall be subject to all provisions of this Plan.

     Section 3.2 Establishment of Accounts. The Company shall establish an
Account for each Participant to which amounts shall be credited in accordance
with Section 3.3. Such amounts shall be credited to Participants’ Accounts under
this Plan as bookkeeping entries only.
     Section 3.3 Crediting of Company Contributions. Company Contributions may
be credited to a Participant’s Account under the following circumstances:

  (a)   A Participant shall be credited with amounts under this Plan equal to
the additional Company Contributions that would have been made to a Base Plan
with respect to such Participant for the remainder of the Plan Year or
Limitation Year, as appropriate, as if the restrictions described in Section 3.1
did not apply. Such amounts shall be credited to such Participant’s Account
under this Plan as of May 31 and December 31.         Such credits shall be
based on the rate of total contributions elected by the Participant under the
Base Plan as in effect for the period in which the applicable restriction first
applies, but not more than the maximum percentage of Earnable Compensation with
respect to which Company Contributions may be made pursuant to the Base Plan as
in effect for the period without regard to any limitations on Company
Contributions which may be imposed under the Base Plan in order to comply with
the applicable limitations. In no event will amounts be credited under this Plan
with respect to any Participant if the Participant is able to make any

 



--------------------------------------------------------------------------------



 



      additional contributions under the Base Plan without violating: (a) the
limitations of Code section 401(a)(17); (b) the limitations of Code sections
402(g) or 415; or (c) the application of the nondiscrimination limitations under
Code sections 401(k) and 401(m).

      In no event shall a Participant be credited with Contributions under a
Base Plan and this Plan during a given period that would exceed the
Contributions that would have been made to the Base Plan in the absence of the
restrictions imposed by Code Sections 40l(a)(17), 401(k), 401(m), 402(g) and
415.     (b)   Under the terms of an individual agreement, the amount of Company
Contributions shall be determined at the time the Minor Amendment Committee
approves the inclusion of such amounts as Company Contributions under this Plan.

     Section 3.4 Changes in Amounts Credited to an Account. Amounts credited to
a Participant’s Account shall be treated as if invested in the Moderate Balanced
Fund of the Base Plan, unless the Participant has specifically requested that
the contribution be attributed to a different fund, or combination of funds
otherwise made available by the Minor Amendment Committee from time to time
under the Base Plan. Transfers of amounts already credited to a Participant’s
Account shall be permitted as of each business day provided a request is
received by the Minor Amendment Committee, or its delegate, in a format
acceptable to said Committee.
     Section 3.5 Distribution of Amounts Credited to an Account. Amounts
credited to a Participant’s Account shall be distributed only at such times as
set forth in this Section. All distributions shall be paid in cash by check.

  (a)   Distribution Upon Separation. A Participant’s Account balance shall be
distributed to him in a lump sum payment within 60 days following the February 1
of the calendar year next following the calendar year of the Participant’s
Separation from Service.     (b)   Distribution Delay for Key Employees.
Notwithstanding the foregoing, distributions may not be made to a Key Employee
upon a Separation from Service before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). If a Participant’s distribution is delayed under
this Section, his Account balance shall be paid within 60 days following the
first day of the seventh month following the Participant’s Separation from
Service (or, if earlier, within 60 days following the first day of the month
after the Participant’s death).     (c)   Death. In the event of the death of a
Participant prior to the date a full distribution has been made from the
Participant’s Account, the Company

 



--------------------------------------------------------------------------------



 



      shall distribute the balance in such Account to the Participant’s
Beneficiary, within 60 days following the February 1 of the calendar year next
following the calendar year of the date of the Participant’s death.

  (d)   Unforeseeable Emergency. A Participant may withdraw all or any portion
of his Account balance for an Unforeseeable Emergency. The amounts distributed
with respect to an Unforeseeable Emergency may not exceed the amounts necessary
to satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). “Unforeseeable Emergency” means for
this purpose a severe financial hardship to a Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Code section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.     (e)   Effect of Taxation. If a portion of the Participant’s
Account balance is includible in income under Code section 409A, such portion
shall be distributed immediately to the Participant.     (f)   Permitted Delays.
Notwithstanding the foregoing, any payment to a Participant under the Plan shall
be delayed upon the Minor Amendment Committee’s reasonable anticipation of one
or more of the following events:

  (1)   The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or     (2)   The making of the payment
would violate Federal securities laws or other applicable law;

      provided, that any payment delayed pursuant to this Section 3.5(f) shall
be paid in accordance with Code section 409A.

     Section 3.6 No Forfeitures of Amounts in an Account. All credited amounts
in the Plan shall be fully vested. The Participant shall not forfeit any amount
credited to his or her Account even though such amount would have been forfeited
if such amount had been a Company Contribution under the Base Plan to which it
was attributable.
     Section 3.7 Non-Assignability of Interests. The interests herein and the
right to receive distributions under this Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process,

 



--------------------------------------------------------------------------------



 



and if any attempt is made to do so, or a Participant becomes bankrupt, the
interests of the Participant under the Plan may be terminated by the Minor
Amendment Committee, which, in its sole discretion, may cause the same to be
held or applied for the benefit of one or more of the dependents of such
Participant or make any other disposition of such interests that it deems
appropriate.
     Section 3.8 Supplemental Benefits Trust. The Company has established a
Supplemental Benefits Trust with Wells Fargo Bank, N.A. as Trustee to hold
assets of the Company under certain circumstances as a reserve for the discharge
of the Company’s obligations under the Plan and certain other plans of deferred
compensation of the Company. In the event of a Change in Control as defined in
Section 2.5 hereof, the Company shall be obligated to immediately contribute
such amounts to the Trust as may be necessary to fully fund all benefits payable
under the Plan. Any Participant of the Plan shall have the right to demand and
secure specific performance of this provision. The Company may fund the Trust in
the event of the occurrence of a Potential Change in Control as determined by
the Compensation Committee of the Board. All assets held in the Trust remain
subject only to the claims of the Company’s general creditors whose claims
against the Company are not satisfied because of the Company’s bankruptcy or
insolvency (as those terms are defined in the Trust Agreement). No Participant
has any preferred claim on, or beneficial ownership interest in, any assets of
the Trust before the assets are paid to the Participant and all rights created
under the Trust, as under the Plan, are unsecured contractual claims of the
Participant against the Company.
ARTICLE IV
AMENDMENT AND TERMINATION
     4.1 Amendment or Termination. The Board, or if specifically delegated, its
delegate, may amend or terminate the Plan at any time, provided that no such
amendment or termination shall adversely affect the amounts credited to an
Account before the time of such amendment or termination; and provided, further,
that the Plan may not be amended with respect to benefits accrued under this
Plan prior to such amendment after a Change in Control without the written
consent of a majority of Participants determined as of the day before such
Change in Control.
     4.2 Effect of Amendment or Termination. Upon termination of the Plan,
distribution of balances in Accounts shall be made to Participants and
beneficiaries in the manner and at the time described in Section 3.5, unless the
Company determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A. Upon termination of the Plan, no further deferrals shall be
permitted; however, earnings, gains and losses shall continue to be credited to
Account balances until the Account balances are fully distributed.

 



--------------------------------------------------------------------------------



 



ARTICLE V
PLAN ADMINISTRATION
     Section 5.1 Administration. The Plan shall be administered by the Minor
Amendment Committee, which has the authority to delegate its responsibilities
hereunder. The Minor Amendment Committee and authorized delegates shall have the
discretionary authority to interpret and construe the terms of the Plan;
determine the eligibility to participate in the Plan, the nature and amount of
benefits, the rights of Participants in the Plan; and decide any disputes that
may arise under the Plan. Any such interpretation and/or determination shall be
final and binding on all parties. The Company will pay for all distributions
made pursuant to the Plan and for all costs, charges and expenses relating to
the administration of the Plan.
     Section 5.2 Applicable Law. All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States of America and the laws of the State of Minnesota.
     Section 5.3 Claims for Benefits.

  (a)   Filing a Claim. A Participant or his authorized representative may file
a claim for benefits under the Plan. Any claim must be in writing and submitted
to the Minor Amendment Committee at such address as may be specified from time
to time. The Minor Amendment Committee may delegate its responsibilities and
discretionary authority to make initial claim determinations under the Plan.
Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.     (b)   Denial of Claim. In the case of
the denial of a claim respecting benefits paid or payable with respect to a
Participant, a written notice will be furnished to the claimant within 90 days
of the date on which the claim is received by the Minor Amendment Committee. If
special circumstances (such as for a hearing) require a longer period, the
claimant will be notified in writing, prior to the expiration of the 90-day
period, of the reasons for an extension of time; provided, however, that no
extensions will be permitted beyond 90 days after the expiration of the initial
90-day period.     (c)   Reasons for Denial. A denial or partial denial of a
claim will be dated and signed by the Minor Amendment Committee and will clearly
set forth:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;

 



--------------------------------------------------------------------------------



 



  (iii)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the procedure for
review of the denied or partially denied claim set forth below, including the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse benefit determination on review.

  (d)   Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Minor Amendment Committee for a full and fair review of
the denied claim by filing a written notice of appeal with the Minor Amendment
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.  
      If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.     (e)   Decision Upon Review. The Minor
Amendment Committee will provide a prompt written decision on review. If the
claim is denied on review, the decision shall set forth:

  (i)   the specific reason or reasons for the adverse determination;     (ii)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (iii)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and     (iv)   a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about

 



--------------------------------------------------------------------------------



 



      such procedures, as well as a statement of the claimant’s right to bring
an action under ERISA section 502(a).

      A decision will be rendered no more than 60 days after the Minor Amendment
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Minor Amendment Committee determines
that special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.     (f)   Finality
of Determinations; Exhaustion of Remedies. To the extent permitted by law,
decisions reached under the claims procedures set forth in this Section shall be
final and binding on all parties. No legal action for benefits under the Plan
shall be brought unless and until the claimant has exhausted his remedies under
this Section. In any such legal action, the claimant may only present evidence
and theories which the claimant presented during the claims procedure. Any
claims which the claimant does not in good faith pursue through the review stage
of the procedure shall be treated as having been irrevocably waived. Judicial
review of a claimant’s denied claim shall be limited to a determination of
whether the denial was an abuse of discretion based on the evidence and theories
the claimant presented during the claims procedure.     (g)   Limitations
Period. Any suit or legal action initiated by a claimant under the Plan must be
brought by the claimant no later than twelve months following a final decision
on the claim for benefits by the Minor Amendment Committee. The twelve months
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

     Section 5.4 Rights Unsecured. The right of a Participant or his Beneficiary
to receive a distribution hereunder shall be an unsecured (but legally
enforceable) claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or against any amount
credited to any Account or any other specific assets of the Company. Thus, the
Plan at all times shall be considered entirely unfunded for ERISA and tax
purposes. Any funds set aside by the Company for the purpose of meeting its
obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of the general assets of the Company and
shall be available to its general creditors in the event of the Company’s
bankruptcy or insolvency. The Company’s obligation under this Plan shall be that
of an unfunded and unsecured promise to pay money in the future.
     Section 5.5 No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefits hereunder.

 



--------------------------------------------------------------------------------



 



     Section 5.6 No Enlargement of Rights. No Participant or Beneficiary shall
have any right to receive a distribution under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to continue to be employed by or provide services
to the Company.
     Section 5.7 Incapacity of Recipient. If any person entitled to a
distribution under the Plan is deemed by the Minor Amendment Committee to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until a claim for such payment shall have been made by a duly
appointed guardian or other legal representative of such person, the Minor
Amendment Committee may provide for such payment or any part thereof to be made
to any other person or institution then contributing toward or providing for the
care and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan with respect to the payment.
     Section 5.8 Taxes. The Company or other payor may withhold from a benefit
payment under the Plan or a Participant’s wages, or the Company may reduce a
Participant’s Account balance, in order to meet any federal, state, or local tax
withholding obligations with respect to Plan benefits. The Company or other
payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.
     Section 5.9 Corporate Successors. The Plan and the obligations of the
Company under the Plan shall become the responsibility of any successor to the
Company by reason of a transfer or sale of substantially all of the assets of
the Company or by the merger or consolidation of the Company into or with any
other corporation or other entity.
     Section 5.10 Unclaimed Benefits. Each Participant shall keep the Minor
Amendment Committee informed of his current address and the current address of
his designated Beneficiary. The Minor Amendment Committee shall not be obligated
to search for the whereabouts of any person if the location of a person is not
made known to the Minor Amendment Committee.
     Section 5.11 Severability. In the event any provision of the Plan shall be
held invalid or illegal for any reason, any illegality or invalidity shall not
affect the remaining parts of the Plan, but the Plan shall be construed and
enforced as if the illegal or invalid provision had never been inserted.
     Section 5.12 Words and Headings. Words in the masculine gender shall
include the feminine and the singular shall include the plural, and vice versa,
unless qualified by the context. Any headings used herein are included for ease
of reference only, and are not to be construed so as to alter the terms hereof.

 